Citation Nr: 0009811	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
mechanical low back pain.

2.  Entitlement to an increased (compensable) rating for 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 until 
December 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1992 from the Detroit, Michigan Regional 
Office (RO) subsequent to which service connection was 
granted for bilateral foot pain and mechanical low back pain, 
each rated zero percent disabling, by rating decision of 
October 1993, effective January 1, 1992.  The veteran filed a 
timely notice of disagree to appeal the noncompensable 
evaluations.

At his personal hearing in June 1997, the veteran withdrew 
from appellate consideration the issues of entitlement to 
service connection for hypertension, and a lung disability, 
and entitlement to a total rating based on unemployability 
due to service-connected disability .

The Board also observes that in a correspondence to the RO 
dated in November 1992, the veteran raised the issues of 
entitlement to service connection for bleeding 
gastrointestinal ulcers, gum disease, and bilateral eye 
disability.  However, these matters are not properly before 
the Board for appellate review and they are referred to the 
RO for appropriate consideration.

This case was remanded by a decision of the Board dated in 
February 1998 and is once again before the signatory Member 
for appropriate disposition.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Bilateral foot pain is productive of no more than 
moderate functional impairment of each foot.

3.  Mechanical low back pain, including on use, is productive 
of no more than slight limitation of motion of the lumbar 
spine. 


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for right foot pain 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019, 5284 (1999); Fenderson v. West, 12 Vet. App. 119, 
126 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2. .  The criteria for a 10 percent rating for left foot pain 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019, 5284 (1999); Fenderson v. West, 12 Vet. App. 119, 
126 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

3. The criteria for a 10 percent rating for mechanical low 
back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (1999); Fenderson v. West, 
12 Vet. App. 119, 126 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was granted for bilateral foot pain and 
mechanical low back pain by rating decision of October 1993.  
A noncompensable evaluation was assigned for each from the 
date of the claim received in January 1992.  The Board points 
out that the October 1993 determination appealed was the 
initial rating decision granting service connection for 
mechanical low back pain and bilateral foot disability.  In 
instances in which the veteran disagrees with the initial 
rating, staged ratings are to be considered in order to 
reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran asserts that the symptoms associated with his 
service-connected bilateral foot and low back disorders are 
more severely disabling than reflected by the currently 
assigned disability evaluations and warrant higher ratings.

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based,
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999). 

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1999).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (1999).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups." 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

1.  Increased rating for low back disability.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is for assignment for severe limitation of 
motion of the lumbar spine.  38 C.F.R. 4.71a, Diagnostic Code 
5292.  A 10 percent evaluation is warranted for lumbosacral 
strain where there is characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. 4.71a. Diagnostic Code 5295. 

The veteran was afforded a VA general medical examination in 
March 1992 when it was noted he had mild symptoms of back 
pain.  X-ray and physical examinations of the lumbar spine 
were negative.  

A medical report dated in September 1992 was received from S. 
R. Ribaudo, M.D., indicating that following examination, the 
appellant was suffering from long-standing lumbar spondylosis 
with intervertebral disc degeneration.  It was reported that 
the veteran's disability caused a certain amount of partial, 
but permanent impairment resulting in restrictions in his 
ability to stand, walk, climb stairs, bend, twist turn, lift 
or carry heavy objets. 

The veteran presented testimony upon personal hearing on 
appeal in April 1993 to the effect that he continued to 
experience pain in his back for which he took medication.  

Upon VA examination in June 1993, the veteran complained of 
generalized pain and stiffness of the low back.  Examination 
disclosed no muscle spasm or postural abnormalities, but 
slight lumbar lordosis was noted.  Forward flexion, backward 
extension, left and right lateral flexion, and left and right 
rotation were to 90, 25, 40 and 35 degrees, respectively.  
There was evidence of mild pain on motion.  No neurologic 
deficit was indicated.  An X-ray of the lumbar spine was a 
normal study.  Following examination, diagnoses of possible 
spondylolisthesis, spondylolysis; no radiculopathy - 
mechanical back pain syndrome were rendered. 

In June 1993, Dr. Ribaudo wrote that the veteran's lower back 
pain had not subsided and had remained more or less at its 
previously noted status.  

The veteran presented testimony upon personal hearing on 
appeal in June 1997 before a Member of the Board sitting at 
Detroit, Michigan to the effect that he had sharp pain in his 
back which was not alleviated by taking medication.  He said 
that he sometimes had to wear a back brace and that he was 
unable to engage in any sustained driving as he had in the 
past due to back pain.  The veteran related that back pain 
woke him up at night and that he had to use a cane for back 
support.  He stated that his back symptoms had gotten worse 
since service. 

Subsequently received were private clinical records showing 
that the appellant sought intermittent treatment for back 
complaints.  An X-ray obtained by Radiology Associates of 
Berrien County in February 1996 was interpreted as showing 
minimal degenerative changes of the lumbar spine with dense 
vascular calcification.  In March 1996, a clinical report 
from Greenwood Orthopedic Specialists noted that the veteran 
complained of worse low back pain after walking.  Examination 
of the veteran's low back revealed that he was quite tender 
upon any palpation and that his response to light tough 
appeared to be exaggerated.  It was determined that his 
complaints seemed to be more muscular in nature for which a 
strengthening and stretching program were recommended.  It 
was noted, however, that it was quite possible that there was 
a psychological overlay to all his symptoms.  

Pursuant to Board remand of February 1998, the veteran was 
most recently afforded a VA examination of the low back in 
December 1998.  He stated that his back pain was somewhat 
worse, but did not radiate.  Examination of the lumbosacral 
spine revealed that the spine was vertically aligned with 
normal lumbar lordosis.  Flexion, extension, right and left 
lateral flexion and bilateral rotation were to 70, 30, 20 and 
20 degrees, respectively.  The veteran complained of pain on 
all movements, except rotation and flexion.  Straight leg 
raising was to 70 degrees with a complaint of back pain.  No 
muscle spasm was elicited.  An X-ray of the lumbar spine was 
interpreted as normal without evidence of disc pathology or 
arthritis.  

Following examination, the examiner related that the claims 
folder had been reviewed, and that only the veteran's 
subjective complaints of pain were indicated by the record 
without objective evidence of pathology.  It was further 
commented that his complaints of pain and lack of motion or 
reluctance to move were inconsistent and did not correlate 
with functioning of the back.  It was felt that the 
limitation manifested on that examination was not 
attributable to service-connected disability, including any 
pain on use or manifestation of weakness.  

Analysis

The record in this instance shows that the veteran asserts 
that his service-connected low back disability is more 
severely disabling than reflected by the currently assigned 
disability evaluation.  A longitudinal review of the evidence 
reveals that while muscle spasm has not been clinically 
demonstrated, there has been continued demonstration of low 
back pain and limitation of lumbar spine flexibility was 
noted on the most recent VA examination in December 1998.  
Moreover, the veteran reports having to use a cane at times, 
as well as medication due to increased symptomatology.  He is 
shown to have sought long-term treatment for low back 
symptoms.  Such symptoms more nearly approximate the criteria 
for the assignment of a 10 percent disability evaluation as 
contemplated under Diagnostic Code 5295.  The objectively 
demonstrated range of lumbar spine motion are not consistent 
with moderate limitation of motion, and additional functional 
impairment due to pain on use or weakness, so as to produce 
disability comparable to moderate limitation of lumbar spine 
motion, has not been shown.  Rather, the degree of pain has 
most often been described as mild, and no muscle spasm has 
been elicited.  See 38 C.F.R. §§ 3.40, 3.45, 3.59 and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, absent a 
showing of more significant objective evidence of service-
connected low back pathology based on the evidence of record, 
an evaluation in excess of 10 percent for the service-
connected low back disorder is not warranted. 

2.  Increased rating for bilateral foot disability.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The veteran underwent a comprehensive VA examination of the 
feet in March 1992 and stated that he had injured his feet 
running about seven years before.  He stated that he had 
reinjured his right foot in the lateral aspect three years 
before, and had experienced pain intermittently since that 
time.  He related that he had difficulty wearing leather 
shoes, and primarily wore athletic shoes.  Upon examination, 
the appellant was observed to have pes planus with minimal 
calcaneal pronation, bilaterally.  There was no evidence of 
inflammation, edema, or gross deformity of either foot.  No 
clavae, bullae, fissures, maceration or guarding of gait was 
noted. 

A medical report dated in September 1992 was received from S. 
R. Ribaudo, M.D., indicating that the veteran reported 
significant pain in his feet which restricted his ability to 
stand, walk, and climb stairs.  It was noted that he 
currently found it necessary to use a straight cane as an 
assistive ambulatory device.  Following examination, it was 
reported that the veteran presented with bilateral painful 
feet secondary to chronic plantar fasciitis and 
metatarsalgia, with pain localized to the lateral border of 
the sole of the right foot.. 

VA outpatient clinic notes dated in October 1992 reflect that 
the veteran was treated for pain and tenderness of the feet 
diagnosed as planter fasciitis, of the left foot, and 
periosteal reaction of the fifth metatarsal base on the 
right.  

A clinical report dated in November 1992 from G. L. Medina, 
M.D., noted that the veteran sought treatment for continuing 
pain of both feet.  It was indicated that he had been 
examined by numerous army doctors who had repeatedly put him 
in a cast but with no apparent relief.  Upon examination, the 
veteran was observed to walk around slowly with a limp, 
primarily on the right side.  Upon examination, some 
tenderness was elicited.  Radiological studies were 
unremarkable.  The examiner was of the opinion that the 
veteran's main problem was chronic fasciitis which would more 
than likely continue to bother him.  

The veteran presented testimony upon personal hearing on 
appeal in April 1993 to the effect that he continued to 
experience pain and tenderness of his feet, particularly upon 
prolonged standing, and required the use of a cane to help 
take pressure off his feet. 

Upon VA examination of the feet in June 1993, the veteran 
complained of persistent bilateral foot pain throughout the 
day and night which were exacerbated by walking.  He reported 
diffuse swelling of the feet throughout the day.  The feet 
were observed to be normal in appearance, but tenderness was 
present at the plantar aspect of the left midfoot and along 
the fifth metatarsal of the right foot.  There was full range 
of motion of both ankles.  The veteran complained of pain 
upon rising on his heels.  It was reported that supination 
and pronation were normal but that pain was voiced.  
Following examination, a diagnosis of chronic foot pain was 
rendered.  

In June 1993, Dr. Ribaudo wrote that the veteran's plantar 
fasciitis had not subsided and had remained more or less at 
its previously noted status.  

Upon personal hearing on appeal in June 1997, the appellant 
stated that he had a knot on the outer edge of the right foot 
which caused pain upon weightbearing.  He related that he 
could not stand for prolonged periods of time.  He said that 
his feet swelled a great deal, were tender to the touch, 
especially on the right, and that he was taking analgesics 
for relief of pain.  The appellant related that he continued 
to use a cane to help take pressure off his feet. 

Private clinical records dated between July and October 1997 
reflect that the appellant sought increased treatment for 
foot complaints diagnosed as plantar fasciitis.  It was noted 
that he was prescribed medication and various shoe devices 
which did not significantly alleviate his symptoms.  

Upon VA examination of the feet in December 1998, the veteran 
described a painful right foot with a numb feeling, primarily 
on the outer side, as well as some deformity in the big 
toenail which sometimes swelled.  He said that he had to use 
a cane for his right foot.  Upon physical examination, it was 
indicated that the left and right feet were normal in all 
aspects, except that the veteran did complain of pain in the 
outer border upon touching the skin.  The big toenail of the 
left foot was observed to be hypertrophic with a fungal 
infection.  It was recorded that radiological study of the 
feet were unremarkable.  

Following examination, it was the examiner's opinion that the 
veteran's complaints of pain were inconsistent and did not 
correlate with functioning of the feet.  It was felt that the 
limitation manifested on that examination was not 
attributable to service-connected disability, including any 
pain on use or manifestation of weakness.


Analysis

A longitudinal review of the evidence with respect to the 
veteran's feet discloses that he has complained of a 
symptomatic condition over the years.  The record reflects 
that while there have been few objectively demonstrated 
findings of pathology on physical examination or X-ray, the 
veteran has consistently complained of continuing pain, and 
tenderness has been elicited upon examination.  Private and 
VA outpatient clinic notes over the years show treatment for 
symptoms diagnosed as plantar fasciitis for which the 
appellant has been prescribed medication and orthotic 
devices.  On most recent VA examination in December 1998, the 
appellant appeared to have no objective findings on 
evaluation.  It was the examiner's opinion that current feet 
symptoms were not attributed to service-connected disability.  
Hence, the Board resolves the benefit of the doubt in favor 
of the appellant by finding that the symptoms associated with 
the service-connected bilateral foot disability more nearly 
approximate the criteria for the assignment of a 10 percent 
disability for each foot, to include pain contributing to 
functional impairment consistent with the holding in DeLuca.  
However, absent a finding of more objectively identified 
symptomatology or findings, an evaluation in excess of 10 
percent for each foot is not warranted.  

Conclusion

The Board finds in this instance that the current degree of 
disability established for each service-connected disorder in 
this instance is appropriate dating back to the initial 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claims 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign higher 
disability evaluations as to these matters.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.


ORDER

A 10 percent rating for mechanical low back pain is granted, 
subject to controlling regulations governing the payment of 
monetary awards.

A 10 percent rating for right foot disability is granted, 
subject to controlling regulations governing the payment of 
monetary awards.

A 10 percent rating for left foot disability is granted, 
subject to controlling regulations governing the payment of 
monetary awards.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

